DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by BAE et al. (US 2011/0292315).
Regarding claim 2, BAE et al. discloses a backlight module (300, see Fig. 1, Para. 0067), comprising: an optical component (LC panel 100, LGP 330, see Fig. 1, Para. 0068); a frame (LGP support 400, see Fig. 1, Para. 0068) having a first sidewall and a second sidewall (e.g. vertical portion of the supporting pieces 410 and 430 or 420 and 440, see Fig. 2, Para. 0071), an end of the first sidewall connected to an end of the second sidewall to form a corner portion (see Fig. 3), the first sidewall and the second sidewall located at different sides of the optical component; and an elastic member (connecting piece 490, see Figs. 3 and 6, Para. 0082-0085) disposed on the frame, the elastic member including: a flange portion (e.g. annexed portion 493, see Fig. 6, Para. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 2011/0292315).
Regarding claim 1, BAE et al. discloses a backlight module (300, see Fig. 1, Para. 0067), comprising: an optical component (LC panel 100, LGP 330, see Fig. 1, Para. 0068); a frame (LGP support 400, see Fig. 1, Para. 0068) having a first sidewall and a second sidewall (e.g. vertical portion of the supporting pieces 410 and 430 or 420 
However, BAE et al. is silent with respect to wherein before the elastic member is disposed on the frame, the second angle is larger than the first angle; when the elastic member is disposed on the frame, the flange portion engages with the corner portion, the first surface is against an inner surface of the first sidewall, and the second surface is against an inner surface of the second sidewall.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BAE et al. by forming the elastic member to be disposed on the frame such that the second angle is larger than the first angle in order to effectively assemble the connecting piece/elastic member to the supporting pieces/ the frame, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple 

Regarding claim 3, BAE et al. further discloses the flange portion (493, see Fig. 6) is spanned over where the first extension portion and the second extension portion are connected, and the flange portion has an internal stress larger than other portions of the elastic member (e.g. four exposed corners (flange portion) of the LGP support 400 experience more external shock than other parts of the LGP support 400, see Fig. 6, Para. 0096).

Regarding claim 4, the teachings of BAE et al. have been discussed.
However, BAE et al. is silent with respect to wherein before the elastic member is disposed on the frame, a difference between the second angle and the first angle is larger than 0 degree and equal to or less than 60 degrees.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BAE et al. thereby the difference between the second angle and the first angle is larger than 0 degree and equal to or less than 60 degrees so that the elastic member is disposed at the corner portion to protect the optical component, since it has been held that where the general conditions 

Regarding claim 5, BAE et al. further discloses the elastic member (490, Para. 0096) has a higher hardness than a hardness of remaining elements of the LGP support (400).
However, BAE et al. is silent with respect to a material of the elastic member has a Shore hardness of 40 to 80.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BAE et al. by choosing the material of the elastic member (490) to have the Shore hardness of 40 to 80 in order to effectively protect the whole backlight assembly and the LCD module, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, BAE et al. further discloses the first extension portion (e.g. 491/492, see Fig. 6) has a top end and a bottom end, the top end is closer to a light-emitting surface of the optical component than the bottom end, and a thickness of the first extension portion near the bottom end is larger than a thickness of the first extension portion near the top end (see Fig. 6).

Regarding claim 7, BAE et al. further discloses the first extension portion further has a third surface opposite to the first surface, and the third surface has a stepped configuration (see the figure below).

    PNG
    media_image1.png
    643
    613
    media_image1.png
    Greyscale


Regarding claim 8, BAE et al. further discloses the corner portion (see Fig. 6) is lower than other portions of the first sidewall and the second sidewall in height to form a notch, and the flange portion is adapted to engage with the notch (see Figs. 4 and 6).

    PNG
    media_image2.png
    664
    825
    media_image2.png
    Greyscale


Regarding claim 9, BAE et al. further discloses a length of the first extension portion is longer than or equal to a length of the second extension portion (see Figs. 3, 6, and 11).

Regarding claim 11, BAE et al. further discloses various kinds of combination between different parts (see Fig. 11, Para. 0149) the flange portion extends along the first direction by a length less than a length of the first extension portion (see Fig. 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 2011/0292315) in view of LI et al. (US 2013/0033657).
Regarding claim 10, BAE et al. further discloses the length of the first extension portion is longer than the length of the second extension portion (see Fig. 11).
BAE et al. is silent with respect to an adhesive is disposed between the first surface and the inner surface of the first sidewall; when the length of the first extension portion is equal to the length of the second extension portion, an adhesive is disposed between the first surface and the inner surface of the first sidewall, or between the second surface and the inner surface of the second sidewall.
LI et al. teaches an elastic corner parts (5, see Fig. 1, Para. 0045) are fixedly connected with the back frame (1, see Fig. 1). Specifically, the elastic corner parts (5) may be adhered to the back frame (1) through a double-sided adhesive tape or be connected with the back frame (1) through snap-fitting connection (Para. 0045).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BAE et al. by including an adhesive is disposed between the first surface and the inner surface of the first sidewall in order to fixedly connect the elastic member to the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 10,670,799) discloses a backlight unit (20, see Fig. 1) that includes a light guide plate guide member; Kuo et al. (US 8,830,420) discloses a back frame (11), a light guiding plate (12), an optical film (13), and supporting members (15); and KIM et al. (US 2013/0077343) discloses a backlight unit (200) that includes a deformation preventing member (500).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875